SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

295.1
CA 12-01891
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


LEONARD E. RIEDL CONSTRUCTION, INC.,
PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

MICHAEL HOMEYER AND CLARA HOMEYER,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


DIRK J. OUDEMOOL, SYRACUSE, FOR DEFENDANTS-APPELLANTS.

GORIS & O’SULLIVAN, LLC, CAZENOVIA (MARK D. GORIS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered December 20, 2011. The order
awarded attorney’s fees to plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Leonard E. Riedl Constr., Inc. v Homeyer
([appeal No. 1] ___ AD3d ___ [Apr. 26, 2013]).




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court